Citation Nr: 1820807	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel  







INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Finding the evidence in relative equipoise, and resolving reasonable doubt in the Veteran's favor, the Veteran's back disability is related to his in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims that a fall he sustained while in service from a truck led to his current back disability.

The Veteran has been diagnosed with degenerative arthritis of the spine, degenerative disc disease, chronic back pain, and scoliosis.  See August 1970 treatment visit with Dr. H. D. R.; see also March 2017 VA examination report.  The first Shedden element has clearly been satisfied.  

With respect to the second Shedden element, the Veteran reported that on or around April or May of 1965, he slipped and fell off of his truck while in service.  In particular, he described that it was raining and he was standing on the front bumper of the truck performing an engine check, at which point he slipped and fell.  In falling, he landed by striking his back on the stand that he used to climb up to inspect the engine.  See July 2014 Statement in Support of the Claim.  The Board finds that the Veteran's report of an in-service injury is reasonably corroborated by the service treatment records evidencing a low back injury in June 1965 where the Veteran visited the dispensary on his base in Georgia for treatment.  

With respect to the third Shedden element, the record includes a July 2014 nexus opinion from the Veteran's chiropractor who opined that the Veteran's current disability is due to his in-service injury.  The record also includes a July 2014 statement from the Veteran's spouse.  In this statement, the Veteran's spouse indicated that she married the Veteran three years after his discharge from the military and that his back problems began before she started dating him in 1967.    She further reported that his fall off of the truck while in service caused his current back pain, which requires treatment twice monthly.  

The Board notes that the record includes a nexus opinion from a VA examiner that determined the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  See March 2017 VA examination report.  However, the Board acknowledges that in the same report, the examiner noted that it is as likely as not that the Veteran's "current back condition could be related to his career of driving a dump truck for 40 years as it was to service."  The VA examiner provided an addendum opinion in August 2017, clarifying the aforementioned opinion, and noted that the "Veteran has been out of service for 52 years without supporting treatment records to show continuity of the issues.  It is more likely related to his profession."  A similar addendum opinion was provided in December 2017.  

While the Board acknowledges the passage of time is significant in this case, as described by the VA examiner, the Board also notes that the Veteran submitted an application for benefits for the same back condition in August 1970.  In September 1970, the Veteran was afforded a VA examination which revealed that his lumbar curvature tended to flatten.  The physical examination also revealed tenderness over the lumbar vertebrae.  The Veteran was diagnosed with recurrent low back pain of moderate severity since July 1964, when he fell off of a truck.  In addition to the Veteran's reports of pain following service, with objective medical evidence corroborating the impairment, the Veteran also sought out chiropractic care in the years following service.  Moreover, Dr. H. D. R. reported in August 1970 that the Veteran's condition would worsen with age, which provides an explanation as to why the Veteran did not seek out continuous treatment since service ended.  As such, the Board finds that the VA examiner's nexus opinion is based upon an inaccurate factual pattern and finds the examiner's opinion less persuasive.  See Swann v. Brown, 5 Vet. App. 229 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Accordingly, the Board finds the evidence for and the evidence against the Veteran's claim is in relative equipoise, and so the Board affords the Veteran the benefit of the reasonable doubt, and finds there is evidence of record establishing a link between the Veteran's current back conditions to his in-service injury.  38 U.S.C. 5107(b); Gilbert, 1 Vet. App. 49.  As such, the Board finds that a grant of service connection for the Veteran's back disability is warranted.  


ORDER

Entitlement to service connection for a back disability is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


